Citation Nr: 1208207	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-13 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, due to personal assault.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from June 1973 to June 1976.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, due to personal assault, is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision in March 2002 denied the claim to reopen entitlement to service connection for posttraumatic stress disorder.  The Veteran was notified of this decision and provided her appellate rights, but did not perfect an appeal.

2.  The evidence of record submitted since the March 2002 rating decision includes VA treatment records, lay statements, and hearing testimony.  

3.  The evidence submitted since the March 2002 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, due to personal assault, with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, due to personal assault, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to personal assault.   Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that she is entitled to service connection for PTSD, as due to personal assault.  The Board has rephrased the issue on appeal as whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  

The Veteran originally filed a service connection claim for PTSD in February 1986.  The RO denied the claim of entitlement to service connection for PTSD in rating decisions dated April 1986, July 1986, and September 1987.  The Veteran was notified of these decisions and provided her appellate rights, but did not perfect an appeal.  Thus, these decisions are final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen her claim of entitlement to service connection for PTSD in February 1996.  The RO denied the claim to reopen entitlement to service connection for PTSD in a rating decision dated April 1996.  The Veteran was notified of this decision and provided her appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.  

The Veteran again sought to reopen her claim of entitlement to service connection for PTSD in May 2000.  The RO denied the claim to reopen entitlement to service connection for PTSD in rating decisions dated July 2000 and March 2002.  The Veteran was notified of these decisions and provided her appellate rights, but did not perfect an appeal.  Thus, these decisions are final.  38 U.S.C.A. § 7105.

Most recently, the Veteran sought to reopen her claim of entitlement to service connection for PTSD in May 2006.  The RO denied the claim to reopen entitlement to service connection for PTSD in a rating decision dated February 2007 on the grounds that the Veteran failed to submit new and material evidence.  Specifically, the RO found that there was no diagnosis of PTSD related to her period of active military service.  Following the submission of additional evidence, the RO reopened the Veteran's claim of entitlement to service connection for PTSD in a rating decision dated April 2007.  However, the RO denied the Veteran's service connection claim on the merits, noting that there was no evidence of a verifiable in-service stressor.  An October 2007 rating decision confirmed and continued the RO's denial of service connection for PTSD due to personal assault on the basis that there was no evidence of personal assault in service and no diagnosis of PTSD due to personal assault.  The Veteran was notified of these decisions and provided her appellate rights.  She perfected this appeal.

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD due to personal assault, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2002 RO rating decision is the last final disallowance with respect to the claims to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the March 2002 rating decision consisted of service treatment records, service personnel records, lay statements, and VA treatment records and examination reports.  Service treatment records were negative for any diagnosis of or treatment for an acquired psychiatric disorder or personal assault and there was no evidence of such within one year after discharge from service.  The record reflected that the Veteran had a subsequent period of service in the Army National Guard.  Service personnel records for the period June 1973 to June 1976, including service in Germany from March 1974 to May 1976, reflected largely outstanding performance evaluations until February 1975, at which time the Veteran's performance evaluations declined.  The Veteran was also fined and had her grade reduced in April 1976 after she operated a vehicle while intoxicated.

Post-service VA treatment records indicated that the Veteran was hospitalized in August 1984 with a history of recent acute psychosis with agitation, paranoid delusions, and auditory hallucinations.  The Veteran reported being under heavy stress at her job at a VA medical facility and having marital problems with her husband prior to admission.  The impression was atypical paranoid disorder, inactive; adjustment disorder with depressed mood; and alcohol abuse, episodic.  

Also associated with the claims file are private treatment records from Eastern State Hospital dated October 1984.  The Veteran was admitted for psychiatric treatment after reporting that "[e]verything broke down" following her divorce and her inability to care for her child.  The Veteran reported feeling suicidal for a period of two days.  She had recently learned that her husband had a "girlfriend" and the Veteran subsequently divorced him.  The initial diagnosis was major depressive episode, but the discharge diagnosis was major depression without psychiatric features.  

The Veteran was readmitted to a VA medical facility for additional psychiatric care in February 1986 after reporting depression and constant tension-type headaches.  The Veteran was relieved of her work duties and sent to a physician.  The Veteran attributed her symptoms to being over-worked by her bosses, whom she felt were inconsiderate and excessively demanding.  The Veteran also reported a past medical history significant for seizures after being struck in the back of the head by a piece of lumbar in 1980 while working in a barn.  The impression was alcohol abuse, in remission, and borderline personality disorder.      

VA outpatient psychiatric treatment records dated June 1993 to December 1994 reflected treatment for bipolar disorder.  During this time period, the Veteran was also noted to experience family problems and household stressors, including dealing with undisciplined and physically abusive children.  

In February 1996, the Veteran submitted a statement in which she detailed her claimed in-service stressors.  According to the Veteran, she was harassed by lesbians in service, and threatened to be killed by fellow soldiers on at least three separate occasions, to include being held upside-down by her feet out of a second story window; having a loaded gun held to her head; and being threatened with a switchblade knife.  

The Veteran was afforded a VA PTSD examination in March 1996.  She indicated that she enjoyed her work in service in "document security."  However, she reported problems dealing with lesbians and drug addicts.  In April 1975, the Veteran stated that a female soldier named T.N. pulled a knife on her and threatened her after thinking that the Veteran was responsible for a recent drug bust.  This same individual held the Veteran outside of a window before pulling her back inside.  The impression was bipolar disorder and borderline personality disorder. 

In April 2000, the Veteran's treating VA psychiatrist submitted a statement in support of her claim in which the psychiatrist stated that the Veteran underwent several traumatic situations in service.  According to the psychiatrist, the Veteran believed that her current psychiatric problems were related to these traumatic in-service events.  A provisional diagnosis of PTSD was listed at that time.

The Veteran was afforded another VA PTSD examination in September 2000.  The Veteran reported service in the Army and the National Guard.  In particular, she reported several in-service stressors related to her active duty service in the Army, including when a fellow soldier threatened to shoot the Veteran with a .38 pistol, when a female soldier pulled a knife on her and threatened to kill her, and when she was held upside down out of a two-story window.  The impression was schizoaffective disorder, bipolar type.  In a subsequently submitted stressor statement dated May 2001, the Veteran reported that the claimed in-service stressful events occurred while she was stationed in Germany in summer 1974 or sometime from 1974 to 1976.

The evidence submitted subsequent to March 2002 includes VA treatment records, lay statements, and hearing testimony.  VA treatment records reflected that the Veteran was admitted for VA psychiatric care in May and December 1999 to manage her bipolar disorder.  In December 1999, the Veteran reported three threats to her life while stationed in Germany.  The Veteran reported being threatened at gunpoint and at knifepoint.  She also reported an incident where she was held upside down by her feet out of a second story window.  The Veteran was unsure why she was threatened in this manner, but speculated that it had something to do with her job as an intelligence clerk.    

The Veteran testified before the RO in May 2003.  Specifically, the Veteran reported that she was stationed in Germany and worked as an intelligence clerk.  Her primary responsibility included document protection and involvement in an investigation to determine who brought illegal drugs and weapons into the country.  The Veteran stated that she was accosted by a bus driver outside of the Army Criminal Investigation Division office.  She noted that this man drove a bus for "the baseball team in Berlin."  She stated that this man held a loaded .38 caliber pistol to her head and forced her to escort him off of the base.  She requested assistance from a military police officer, but stated that the police officer did not see him hold the gun to her head.  The police officer noted that this man had a gun in his possession as he left the base, but the police officer advised the Veteran that he had a permit to carry it.  The Veteran stated that neither she nor the police officer reported this incident.  

The Veteran reported a second incident in which she was threatened by a female soldier at knifepoint and subsequently held upside down by her feet out of a second story window.  The Veteran reported a third incident in which she was again held at knifepoint in her office by a different female soldier.  She stated that she did not report these incidents because of her prior negative experience with the military police officer and because she feared retribution or retaliation.  The Veteran denied psychiatric problems in service and first sought psychiatric treatment in 1984.  The Veteran's husband noted that bipolar disorder was diagnosed, but he expressed concern that the Veteran was misdiagnosed.  He also testified about the manner in which her psychiatric symptoms affected their daily life.  

In January 2006, the Veteran reported sexual abuse in the military and a history of National Guard service from 1977 to 1980.  

Included in the claims file is a statement from V.E. dated May 2006.  According to V.E., she was friends with the Veteran and had personal knowledge of the in-service stressful events alleged by the Veteran.  In particular, V.E. indicated that the Veteran was threatened by "Willie" and T.N. on two separate occasions, once by knifepoint and again by being held upside down outside of a window, given the Veteran's knowledge of drug use and drug dealing on base in Fliegerhurst, Germany.  V.E. also stated that the Veteran was threatened by a male who held a gun to her head.  Furthermore, V.E. overheard the Veteran being threatened by two females in service during a heated exchange about the Veteran's knowledge of the drug use and drug dealing on base.  After overhearing this exchange, V.E. stated that she noticed a change in the Veteran.  The Veteran became withdrawn and worried and continued to have problems since discharge from service.  

The Veteran was readmitted to a VA medical facility in May 2006 for additional psychiatric care.  Treatment notes associated with this episode of care indicated that the Veteran was taken to the emergency department in an altered state of consciousness, possibly due to an overdose of psychiatric medications.  The Veteran reported several family stressors at that time and recalled two instances in service in which she was threatened while stationed in Germany, the gunpoint incident and the incident where the Veteran was held upside down outside of a window.  In a follow-up VA treatment note dated October 2006, the Veteran reported continued family stress.  In particular, it was noted that the Veteran was back together with her husband, who in the past emotionally, physically, and sexually abused her.  It was also noted that her son had a history of substance abuse and illicit behavior, and that he also abused the Veteran emotionally and physically.  The impression was schizoaffective disorder, unspecified.  A provisional PTSD diagnosis was also listed.  

In January 2007, the Veteran's treating psychiatrist diagnosed schizoaffective disorder, bipolar type.  The psychiatrist also listed a provisional PTSD diagnosis based on the Veteran's account of her in-service stressful events in Hanau, Germany, to include having a gun pointed at her head and forced to escort a male off of the base, being threatened at knifepoint, and held upside down outside of a window.  The Veteran opined that these events occurred because she thought the company/battalion commander was selling drugs.  By the Veteran's own account, the individuals who perpetrated these claimed threats mistakenly believed that the Veteran ordered drug searches on base.         
       
In a November 2008 VA telephone treatment note, the Veteran stated that she was attacked four times in service and threatened with bodily harm.  She also reported being raped in service.

The Veteran testified before the Board at a video-conference hearing in December 2011.  The Veteran denied having any psychiatric problems prior to service.  She reported two instances of in-service assault in June 1975 while stationed in Hanau, Germany.  In the first instance, the Veteran reported that a male soldier held a loaded gun to her head and threatened to kill her unless she escorted him off of the base.  The Veteran stated that she asked for help from a military police officer as the incident occurred, but the police officer allowed the individual to leave the base because he had a permit for the gun.  In the second case, the Veteran reported that she was threatened at knifepoint by a female soldier.  This same female solider also held the Veteran upside down by her feet outside of a second story window.  The Veteran did not report these incidents and speculated that they occurred given her knowledge of drug use and drug dealing on base.  The Veteran later testified that she was threatened a second time at knifepoint by a female soldier named "[redacted]."  "[redacted]" purportedly blamed the Veteran for initiating drug busts on base.  The Veteran further testified that she worked at a VA medical facility after discharge from service and that she first received inpatient mental health treatment in 1984.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

The Veteran's service connection claim for PTSD was previously denied because there was no diagnosis of PTSD due to a verifiable in-service stressor, to include as due to personal assault.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, hearing testimony, VA examination reports and treatment records, and the January 2007 VA treatment record, in particular, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Shade, 24 Vet. App at 116-18.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault, is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault, is granted to this extent only.


REMAND

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as due to personal assault.  In this regard, the Veteran has alleged on several occasions that she was physically assaulted and/or raped in service.  

Service treatment records are negative for any diagnosis of or treatment for an acquired psychiatric disorder or personal assault, and there was no evidence of such within one year after discharge from service.  Service personnel records for the period June 1973 to June 1976, including service in Germany from March 1974 to May 1976, reflected largely outstanding performance evaluations until February 1975, at which time her performance evaluations declined.  The Veteran was also fined and had her grade reduced in April 1976 after she operated a vehicle while intoxicated.

Post-service evidence of record includes diagnoses of paranoid disorder, adjustment disorder with depressed mood, major depression without psychiatric features, and schizoaffective disorder, bipolar type.  Provisional diagnoses of PTSD were also set forth and were based, in part, on the Veteran's report of the claimed in-service personal assaults.  The Veteran has also provided several written statements, hearing testimony, and a buddy statement in which the circumstances of the claimed personal assaults were extensively described.  The Board discussed these statements in detail above.  In light of the foregoing, the Veteran must be afforded a VA examination to determine the etiology of her currently diagnosed psychiatric disabilities and their relationship to service, if any.

The record reflects that the Veteran had service in the Army National Guard from 1977 to 1980.  Additionally, the Veteran's representative referenced a VA treatment note from T.H., Ph.D. dated March 1, 2004.  According to the representative, "[h]is assessment was symptoms of PTSD, secondary to trauma in the Army, and treatment for bi-polar disorder with schizophrenic disorder."  These records are not associated with the claims file and must be obtained on remand.  The Veteran must also be advised that efforts to obtain private psychiatric treatment records from Muskogee General Medical Center were unsuccessful.  Correspondence from this facility dated August 2008 indicated that records pertaining to the Veteran were no longer available.  

The Veteran must also be provided with complete notice of the information and evidence needed to substantiate her service connection claim based on personal assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the VA treatment note from T.H., Ph.D. dated March 1, 2004, which according to the Veteran's representative, attributed the Veteran's PTSD to her in-service stressors.  The RO must obtain all relevant VA medical records from March 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and advise her of the information and evidence needed to substantiate her service connection claim for an acquired psychiatric disorder, to include PTSD, based on personal assault. She must also be advised that efforts to obtain private psychiatric treatment records from Muskogee General Medical Center were unsuccessful.  Specifically, the Veteran must be advised that evidence from sources other than her service treatment records may corroborate her account of the claimed assaults.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Additionally, the Veteran must be advised that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

3.  The RO must contact the appropriate agency, which may include the Adjutant General and the Defense Finance and Accounting Services for verification of all periods of the Veteran's service in the Army National Guard.  In the past, the Veteran identified her dates of service in the National Guard as 1977 to 1980.  Additionally, an attempt must be made to obtain complete copies of any and all service treatment records and service personnel records related to this period of service.  If the appropriate agency is unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

4.  After all of the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  After a review of the claims file, and with consideration of the Veteran's statements, the psychiatrist must provide an opinion as to whether the record credibly indicates that a personal assault occurred.  

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether the psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


